         Case 19-00865       Doc 7     Filed 06/27/19 Entered 06/27/19 09:58:02                 Desc Notice to
                                          Begin Payments Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
                                                                    CHAPTER 13
In Re:                                                              Bankruptcy No.

Trenton J. Rogers                                                   19−00865
Tanya M. Rogers
Debtor(s)




                                        NOTICE To Begin Payments


You have filed, or converted to, a Chapter 13 case. Pursuant to 11 U.S.C. §1326(a) you are required to commence
payments no later than 30 days after the filing date of your petition, or notice of conversion, in the amount(s) specified
in your plan.

YOU ARE DIRECTED to send your payments to the following address:



                                            Carol F. Dunbar, Ch. 13 Trustee
                                                    P. O. Box 1033
                                              Memphis, TN 38101−1033




                                                             MEGAN R. WEISS
                                                             Acting Clerk, Bankruptcy Court
Date: June 27, 2019
                                                             111 Seventh Avenue SE #15
                                                             Cedar Rapids, IA 52401−2101
